Name: Commission Regulation (EEC) No 3039/91 of 15 October 1991 re-establishing the levying of customs duties on the products following CN codes 7407 and 7408, originating in Poland, to which the preferential tariff arrangements of Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  iron, steel and other metal industries;  industrial structures and policy
 Date Published: nan

 18 . 10 . 91 Official Journal of the European Communities No L 288/ 17 COMMISSION REGULATION (EEC) No 3039/91 of 15 October 1991 re-establishing the levying of customs duties on the products following CN codes 7407 and 7408 , originating in Poland, to which the preferential tariff arrangements of Council Regulation (EEC) No 3831/90 apply continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas, therefore, customs duties for the products in question must be reintroduced with regard to Poland, HAS ADOPTED THIS REGULATION : Article 1 As from 21 October 1991 , the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3831 /90, shall be reintroduced on imports into the Community of the following products, originating in Poland : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff pref ­ erenres for 1991 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 3831 /90, customs duties on certain products originating in each of the countries or territories listed in Annex III are totally suspended, and the products as such are, as a general rule, subject to statistical surveillance every three months on the reference base referred to in Article 8 ; Whereas, as provided for in Article 8 of that Regulation, where the increase of preferential imports of these products, originating in one or more beneficiary coun ­ tries, threatens to cause economic difficulties in a region of the Community, the levying of customs duties may be re-established, once the Commission has had an appro ­ priate exchange of information with the Member States ; whereas for this purpose the reference base to be consi ­ dered is equal, as a general rule, to 6,3 % of the total importations into the Community, originating from third countries in 1988 ; Whereas, in the case of the products falling within CN codes 7407 and 7408 , originating in Poland, the reference base is fixed at ECU 1 1 707 000 ; whereas that reference base was reached on 10 July 1991 by charges of imports into the Community of the products in question origina ­ ting in Poland ; whereas the exchange of information organized by the Commission has demonstnrtfd that CN code Description 7407 10 00 7407 21 10 ex 7407 21 90 ex 7407 22 10 ex 7407 22 90 ex 7407 29 00 7408 Bars, rods and profiles (other than hollow), of copper and of copper alloys Copper wire Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 October 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 1 .